Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's amendments and remarks, filed 06/01/2021, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
Status of Claims
Claims 1-4, 6-10, 12-16, 18-25 are currently under examination. Claims 5 and 17 are cancelled.
Priority
Applicant’s claim for the benefit of foreign priority under 35 U.S.C. 119(a)-(d) to AUSTRALIA 2019903933, filed 10/18/2019, is acknowledged. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Interview Statement
Applicant’s summary of the interview on May 27, 2021, has been reviewed and is complete and accurate.
Response to Arguments
Applicant’s arguments filed 06/01/2021 regarding claim rejections under 35 U.S.C. 103 have been fully considered.
Applicant’s request for reconsideration under the program AFCP2.0 is acknowledged. Applicant amended the independent claims 1, 12, 13 and 23 with new subject matters changing the scope of the claims and therefore necessitating new grounds of rejection. Under the program AFCP2.0, the examiner fully considered the amendments and performed a full search directed to 
Applicant argues (on pages 9-15) that the references of record are not teaching or at least suggesting the amended limitations in the independent claims.
In response, the examiner has fully considered the amended limitation and performed a full search without finding prior art or combination of prior that would reasonably teach or at least suggest all the limitations of the amended claims. 
Applicant argues (on pages 15-17) that for the dependent claim 2, the amended limitation for the dependent claims are not taught by the references of record. 
In response, after search as reported above, the examiner found that Muthusami is teaching the imaging of the specific tracts or fibers associated with the language process and 
Applicant argues (on pages 17-19) that the dependent claims are allowable due to their dependence on the independent claims.
In response, the examiner acknowledges that the full consideration and search for the amended limitations of the independent claims did not find a reasonable combination of teachings for rejecting the independent amended claims as discussed above.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric C Schulman on 06/21/2021 and 06/23/2021.

The application has been amended as follows: 
1. (Currently Amended) A method comprising: 
receiving a first user input to expand a currently available menu option, the currently available menu option for selecting a grouping network of a subject brain; 
determining updated menu data for a menu based on the first user input; 
providing the updated menu data for display to a user including at least one grouping option for selecting the grouping network of the subject brain and at least a level one option for 
receiving a selection of a network of the subject brain to specify a selected network; 
determining, based on an MRI image of the subject brain and one or more identifiers associated with the selected network, parcellations of the selected network of the subject brain to produce determined parcellations; 
determining, using three-dimensional coordinates associated with each determined parcellation, corresponding tracts in a diffusion tensor image of the brain to produce determined tracts, wherein determining corresponding tracts in a diffusion tensor image of the brain to produce determined tracts comprises: 
receiving a tract selection mode indication to select only tracts that: a) begin in one of the determined parcellations and b) end in another one of the determined parcellations; and 
responsive to the tract selection mode indication, determining corresponding tracts in a diffusion tensor image of the brain to produce determined tracts that only a) begin in one of the determined parcellations and b) end in another one of the determined parcellations

generating a graphical representation of the selected network, the graphical representation including at least one of (i) one or more surfaces representing the one or more determined parcellations, each surface generated using the coordinates, and (ii) the determined tracts.  

2. (Previously Presented) The method according to claim 1, wherein each of the one or more parcellations is determined based on a database associating three-dimensional locations in the subject brain with a parcellation identifier and wherein the graphical representation including 

3. (Original) The method according to claim 1, wherein each of the one or more parcellations is determined based on a parcellation name and a corresponding region of the subject brain.  

4. (Original) The method of claim 1, wherein the determined tracts comprise all tracts intersecting regions associated with the determined one or more parcellations.  

5. (Cancelled) 

6. (Original) The method according to claim 1, wherein determining the one or more parcellations comprises generating a three-dimensional model of the brain from the MRI image, each voxel of the MRI image having an associated identifier.  

7. (Currently Amended) The method according to claim 1, further comprising generating a surface model, the surface model associating a set of RGB values with a coordinate of each voxel, the RGB values reflecting a parcellation of the subject brain, and wherein the one or more surfaces are generated using the surface model.  

8. (Currently Amended) The method according to claim 1, wherein a mapping database associates the identifiers such that each of a plurality of parcellation identifiers matches a mesh identifier in the corresponding three-dimensional location.



10. (Original) The method according to claim 1, wherein the corresponding tracts include subsets of tracts of the subject human brain.  

11. (Canceled)  

12. (Currently Amended) A non-transitory computer readable medium having a computer program stored thereon to implement a method, the program comprising: 
code for receiving a first user input to expand a currently available menu option, the currently available menu option for selecting a grouping network of a subject brain; 
code for determining updated menu data for a menu based on the first user input; 
code for providing the updated menu data for display to a user- including at least one grouping option for selecting the grouping network of the subject brain and at least a level one option for selecting a level one network of the subject brain where the grouping network includes the level one network; 
code for receiving a selection of a network of the subject brain to specify a selected network; 
code for determining, based on an MRI image of the subject brain and one or more identifiers associated with the selected network, parcellations of the selected network of the subject brain to produce determined parcellations; 
code for determining, using three-dimensional coordinates associated with each determined parcellation, corresponding tracts in a diffusion tensor image of the brain to produce determined tracts, wherein determining corresponding tracts in a diffusion tensor image of the brain to produce determined tracts comprises: 
receiving a tract selection mode indication to select only tracts that: a) begin in one of the determined parcellations and b) end in another one of the determined parcellations; and 
responsive to the tract selection mode indication, determining corresponding tracts in a diffusion tensor image of the brain to produce determined tracts that only a) begin in one of the determined parcellations and b) end in another one of the determined parcellations
code for generating a graphical representation of the selected network, the graphical representation including at least one of (i) one or more surfaces representing the one or morePage: 5 of 20 determined parcellations, each surface generated using the coordinates, and (ii) the determined tracts.  

13. (Currently Amended) A system comprising 
one or more computers and one or more storage devices on which are stored instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising: 
receiving a first user input to expand a currently available menu option, the currently available menu option for selecting a grouping network of a brain; 
determining updated menu data for a menu based on the first user input; 
providing the updated menu data for display to a user including at least one grouping option for selecting the grouping network of the subject brain and at least a level one option for selecting a level one network of the subject brain where the grouping network includes the level one network; 
receiving a selection of a network of the subject brain to specify a selected network; 

determining, using three-dimensional coordinates associated with each determined parcellation, corresponding tracts in a diffusion tensor image of the brain to produce determined tracts, wherein determining corresponding tracts in a diffusion tensor image of the brain to produce determined tracts comprises: 
receiving a tract selection mode indication to select only tracts that: a) begin in one of the determined parcellations and b) end in another one of the determined parcellations; and 
responsive to the tract selection mode indication, determining corresponding tracts in a diffusion tensor image of the brain to produce determined tracts that only a) begin in one of the  determined parcellations and b) end in another one of the determined parcellations
generating a graphical representation of the selected network, the graphical representation including at least one of (i) one or more surfaces representing the one or more determined parcellations, each surface generated using the coordinates, and (ii) the determined tracts.  

14. (Previously Presented) The system according to claim 13, wherein each of the one or more parcellations is determined based on a database associating three-dimensional locations in the subject brain with a parcellation identifier and wherein the graphical representation including both (i) one or more surfaces representing the one or more determined parcellations, each surface generated using the coordinates, and (ii) the determined tracts.  



16. (Original) The system of claim 13, wherein the determined tracts comprise all tracts intersecting regions associated with the determined one or more parcellations.  

17. (Cancelled).  

18. (Original) The system according to claim 13, wherein determining the one or more parcellations comprises generating a three-dimensional model of the brain from the MRI image, each voxel of the MRI image having an associated identifier.  

19. (Original) The system according to claim 18, wherein the operations further comprise generating a surface model, the surface model associating a set of RGB values with a coordinate of each voxel, the RGB values reflecting a parcellation of the subject brain, and wherein the one or more surfaces are generated using the surface model.

20. (Previously Presented) The system according to claim 18, wherein a mapping database associates the identifiers such that each of a plurality of parcellation identifiers matches a mesh identifier in the corresponding three-dimensional location.  

21. (Original) The system according to claim 13, wherein the three-dimensional coordinates associated with each parcellation are determined based on voxel positions in the MRI data.  



23. (Currently Amended) A method of generating a graphical representation of a network of a subject human brain, comprising: 
generating a surface model, the surface model associating a set of RGB values with a coordinate of each voxel, the RGB values reflecting a parcellation of the subject brain, and wherein the one or more surfaces are generated using the surface model; 
receiving a first user input to expand a currently available menu option, the currently available menu option for selecting a grouping network of a brain; 
determining updated menu data for a menu based on the first user input; 
providing the updated menu data for display to a user including at least one grouping option for selecting the grouping network of the subject brain and at least a level one option for selecting a level one network of the subject brain where the grouping network includes the level one network; 
receiving, via a user interface, a selection of a network of the subject brain; 
determining, based on an MRI image of the subject brain and one or more identifiers associated with the selection, one or more parcellations of the selected network of the subject brain to produce determined parcellations; 
determining, using three-dimensional coordinates associated with each determined parcellation, corresponding tracts in a diffusion tensor image of the brain to produce determined  Page: 8 of 20tracts, wherein 
determining corresponding tracts in a diffusion tensor image of the brain to produce determined tracts comprises: 
receiving a tract selection mode indication to select only tracts that: a) begin in one of the determined parcellations and b) end in another one of the determined parcellations; and
responsive to the tract selection mode indication, determining corresponding tracts in a diffusion tensor image of the brain to produce determined tracts that only a) begin in one of the determined parcellations and b) end in another one of the determined parcellations
generating a graphical representation of the selected network, the graphical representation including at least one of (i) one or more surfaces representing the one or more determined parcellations, each surface generated using the coordinates, and (ii) the determined tracts.  

24. (Previously Presented) The method of claim 23, wherein the method further comprises 
receiving, via the user interface, a first user input; 
determining updated menu data for a menu based on the first user input; and 
forwarding the updated menu data for display to a user including at least one option for selecting the network of the subject brain.  

25. (Previously Presented) The method of claim 24 wherein the method further comprises: 
obtaining MRI image data of the subject brain; and 
using the MRI image data to construct a mesh model, the surface model and a mapping database for the subject brain, wherein the mesh model provides a three-dimensional location for specified voxels of the MRI image data and assigns a mesh identifier to each specified voxel and wherein the mapping database assigns each specified voxel to a parcellation.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-4, 6-10, 12-16, 18-25 are allowed.
combination of each claim limitation of independent claims 1, 12, 13 and 23 including the subject matter imported from previous claims 5 and 17.  The present claimed invention presents a generalized visualization interface for the clinician to select specific brain activity network (Table 2 level 1 language, auditory,...) to perform analysis and visualization the patient specific parcellation (Table 2) and tractography (Table 2) corresponding to patient specific selected functional tract and surface parcellation to selectively identify the clinically relevant tracts and regions to focus on to perform medical procedures or target these regions in order to improve diagnostic and minimize adverse surgical effect of these procedures.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK M MEHL/Examiner, Art Unit 3793                                                                                                                                                                                                        
/MICHAEL J TSAI/Primary Examiner, Art Unit 3785